[Cite as Andrews v. Youngstown, 2019-Ohio-3676.]




IAN ANDREWS                                        Case No. 2019-00380PQ

       Requester                                   Judge Patrick M. McGrath

       v.                                          DECISION AND ENTRY

CITY OF YOUNGSTOWN

       Respondent

        {¶1} Requester Ian Andrews, a self-represented litigant, has filed a document,
which the court’s docket lists as an objection to a special master’s report and
recommendation (R&R) of July 9, 2019.
    I. Background
       {¶2} On March 18, 2019, pursuant to R.C. 2743.75(D), Andrews sued the city of
Youngstown (City), claiming the City denied him access to public records. The court
appointed a special master in the cause.             The court, through the special master,
referred the case to mediation.            After mediation failed to successfully resolve all
disputed issues between the parties, the court returned the case to the special master’s
docket.
        {¶3} On July 9, 2019, the special master issued a R&R wherein the special
master found that, under the facts and circumstances of this case, “the delay of 80 to 94
days from receipt of [Andrews’] request until production of the responsive records
constituted a failure of the City to provide copies within a reasonable period of time.”
(R&R, 4.) The special master stated: “Despite the requirements of the order of June 13,
2019 authorizing the filing of the reply, Andrews did not ‘specifically identify the
referenced item by document, page, and paragraph, as appropriate’ in referring to
records. Opposing this claim, the City denies that it failed to turn over all responsive
documents prior to litigation. * * * On this state of the record, I find that Andrews fails to
demonstrate by clear and convincing evidence that any additional records provided by
Case No. 2019-00380PQ                       -2-                   DECISION AND ENTRY


the City were not previously provided, and/or were responsive to the original request,
and/or were not provided within a reasonable period of time.” (R&R, 4-5.) The special
master concluded:
            Upon consideration of the pleadings and attachments, I recommend
      that the court issue an order finding that requester’s claim for production of
      records is moot. I further recommend that the court issue an order finding
      that [the City] failed to provide the requested records within a reasonable
      period of time.    I recommend that court costs be apportioned equally
      between the parties.
(R&R, 5.)
      {¶4} On August 5, 2019, Andrews filed an affidavit with attachments, which the
court’s docket lists as an “objection.”   Andrews generally avers in the affidavit that
certain documents were not included with correspondence that the City sent to him.
      {¶5} The City has not filed a timely objection to the R&R. Neither has the City
filed a timely response to Andrews’ objection.
   II. Law and Analysis
       {¶6} R.C. 2743.75(F)(2) governs objections to a special master’s R&R issued
under R.C. 2743.75. Pursuant to R.C. 2743.75(F)(2), either party
      may object to the report and recommendation within seven business days
      after receiving the report and recommendation by filing a written objection
      with the clerk and sending a copy to the other party by certified mail,
      return receipt requested. Any objection to the report and recommendation
      shall be specific and state with particularity all grounds for the objection. *
      * * If either party timely objects, the other party may file with the clerk a
      response within seven business days after receiving the objection and
      send a copy of the response to the objecting party by certified mail, return
      receipt requested. The court, within seven business days after the
Case No. 2019-00380PQ                      -3-                  DECISION AND ENTRY


      response to the objection is filed, shall issue a final order that adopts,
      modifies, or rejects the report and recommendation.
(Emphasis added.)
      {¶7} A review of Andrews’ objection discloses that he has not complied with R.C.
2743.75(F)(2)’s requirements.     First, Andrews’ objection is deficient because the
objection is not accompanied by a proof of service that demonstrates that Andrews sent
a copy of his objection by “certified mail, return receipt requested,” as required by R.C.
2743.75(F)(2). See generally Civ.R. 5(B)(4) (providing that documents filed with the
court “shall not be considered until proof of service is endorsed thereon or separately
filed”). Second, Andrews’ objection is deficient under R.C. 2743.75(F)(2) because the
objection lacks specificity as it does not state with particularity all grounds for the
objection relative to the R&R. Stated differently, Andrews’ objection does not challenge
any of the special master’s findings of fact or conclusions of law contained in the R&R.
      {¶8} The court recognizes that Andrews is self-represented and, therefore, some
leniency may be accorded to Andrews. See, e.g., Tate v. Owens State Community
College, 10th Dist. Franklin No. 10AP-1201, 2011-Ohio-3452, ¶ 15 (a pro se litigant is
entitled to leniency when dealing with pleadings, filings, and similar documents).
Compare Sabouri v. Ohio Dept. of Job & Family Servs., 145 Ohio App. 3d 651, 654, 763
N.E.2d 1238 (10th Dist.2001) (it “is well-established that pro se litigants are presumed
to have knowledge of the law and legal procedures and that they are held to the same
standard as litigants who are represented by counsel”). While some leniency may be
accorded to Andrews, leniency, however, has limits. See Redmond v. Wade, 4th Dist.
Lawrence No. 16CA16, 2017-Ohio-2877, ¶ 20 (leniency does not mean that a court is
required to find substance where none exists or advance an argument for a pro se
litigant, or address issues not properly raised); Cardone v. Cardone, 9th Dist. Summit
C.A. Nos. 18349, 18673, 1998 Ohio App. LEXIS 2028, at *22 (May 6, 1998) (if an
Case No. 2019-00380PQ                       -4-                  DECISION AND ENTRY


argument “exists that can support [an] assignment of error, it is not this court’s duty to
root it out”).
        {¶9} Absent an objection by Andrews that states with particularity all grounds for
the objection relative to the R&R, the court declines to advance an argument on behalf
of Andrews or disturb the special master’s finding that, on the state of the record,
Andrews “fails to demonstrate by clear and convincing evidence that any additional
records provided by the City were not previously provided, and/or were responsive to
the original request, and/or were not provided within a reasonable period of time.”
(R&R, 5.)
    III. Conclusion
         {¶10} For reasons set forth above, the court OVERRULES Andrews objection,
adopts the special master’s R&R of July 9, 2019, finds that Andrews’ claim for
production of records is moot, and finds that the City failed to provide the requested
records within a reasonable period of time. Because the City failed to provide the
requested records within a reasonable time in violation of R.C. 149.43(B)(1), in
accordance with R.C. 2743.75(F)(3)(b) Andrews is entitled to recover from the City the
amount of the filing fee of twenty-five dollars and any other costs associated with the
action that are incurred by him, but Andrews is not entitled to recover attorney fees.
Absent any objection by Andrews or the City to the special master’s recommendation
that court costs should be apportioned equally between the parties, the court assesses
court costs equally against Andrews and the City. Judgment is rendered in favor of
Andrews. The clerk shall serve upon all parties notice of this judgment and its date of
entry upon the journal.



                                           PATRICK M. MCGRATH
                                           Judge
Filed August 26, 2019
Sent to S.C. Reporter 9/12/19